 



Exhibit 10.32
EXECUTION COPY
CONFIDENTIALITY AGREEMENT
     This CONFIDENTIALITY AGREEMENT (this “Agreement”) is dated as of
December 1, 2006, by and among Symphony Allegro, Inc., a Delaware corporation
(“Symphony Allegro”), Symphony Allegro Holdings LLC, a Delaware limited
liability company (“Holdings”), Alexza Pharmaceuticals, Inc., a Delaware
corporation (“Alexza”), Symphony Capital Partners, L.P., a Delaware limited
partnership (“SCP”), Symphony Strategic Partners, LLC, a Delaware limited
liability company (“SSP” and, together with SCP, the “Symphony Funds”), Symphony
Allegro Investors LLC, a Delaware limited liability company (“Investors”),
Symphony Capital LLC, a Delaware limited liability company (“Symphony Capital”)
and RRD International, LLC, a Delaware limited liability company (“RRD”).
     WHEREAS, certain of the parties hereto (the “Parties” and each a “Party”)
have entered into the Operative Documents (as such term is defined in the
Purchase Option Agreement, dated the date hereof, among Alexza, Holdings and
Symphony Allegro (the “Purchase Option Agreement”)); and
     NOW, THEREFORE, upon the execution and delivery of this Agreement, each
signatory hereto hereby agrees as follows:
          1. Defined Terms. Terms not otherwise defined herein are used as
defined in the Purchase Option Agreement.
          2. Confidential Information.
               (a) “Confidential Information” shall mean any information
disclosed by a Party to a Party under the terms of, or in connection with:
(i) the Mutual Confidential Disclosure Agreement between Alexza and Symphony
Capital, dated as of March 29, 2006, as amended by side letter on October 20,
2006 (the “Existing Confidentiality Agreement”); (ii) the Letter of Intent,
dated as of October 18, 2006, between Alexza and Symphony Capital, including any
attachments thereto; and (iii) the Operative Documents or the transactions
contemplated thereby, including, but not limited to, commercial, financial, and
technical information, substances, formulations, techniques, methodologies,
customer or client lists, programs, procedures, data, documents, know-how,
protocols, results of experimentation and testing, specifications, databases,
business plans, trade secrets, budget forecasts, business arrangements,
information regarding specific transactions, financial information and
estimates, long- term plans and goals, information regarding patents and other
types of intellectual property and the terms of the Operative Documents.
               (b) Confidential Information shall not, however, include any
information that: (A) is publicly available at the time of such disclosure;
(B) becomes publicly available after such disclosure other than by reason of
disclosure by the receiving Party (including a failure to act to protect the
confidentiality of such

 



--------------------------------------------------------------------------------



 



information) in violation of this Agreement; (C) was or becomes available to the
receiving Party or its Affiliates from a third party source (who is neither a
party to nor bound by this Agreement), which is not known by such Party or its
Affiliates to be subject to a confidentiality obligation to any other Party; or
(D) was already known by the receiving Party at the time of disclosure, as
evidenced by such Party’s written records.
          3. Ownership of Confidential Information.
               (a) Each Party that receives Confidential Information from
another Party shall have the confidentiality obligations set forth in Section 4
with respect to such information, and such information shall generally be
considered the Confidential Information of the Party disclosing such
information. Notwithstanding the foregoing, and subject to Section 3(c), during
the Term, all of the Parties hereto shall have such confidentiality obligations
with respect to the Tangible Materials, Regulatory Files and Licensed
Intellectual Property (and on account of the obligations that each Party has to
the other Parties, such information shall be deemed the Confidential Information
of all the Parties hereto); provided that if, during the Term, (1) Alexza shall
exercise a Discontinuation Option, then the Tangible Materials, Regulatory Files
and Licensed Intellectual Property that pertain to the Program for which Alexza
exercised such Discontinuation Option shall be deemed solely the Confidential
Information of Alexza, or (2) Symphony Allegro shall, following the expiration
of a Discontinuation Option without exercise by Alexza, transfer or license
rights relating to such discontinued Program to a third party, then the Tangible
Materials, Regulatory Files and Licensed Intellectual Property that pertain
solely to such discontinued Program may be deemed the Confidential Information
of such third party, provided that such third party shall have become a party to
this Agreement or entered into a confidentiality agreement with Alexza and
Symphony Allegro on terms at least as stringent as those set forth in this
Agreement.
               (b) If the Term shall terminate through Alexza’s exercise of the
Purchase Option, then the Tangible Materials, Regulatory Files and Licensed
Intellectual Property shall be deemed solely the Confidential Information of
Alexza. If the Term shall terminate as a result of the unexercised expiration of
the Purchase Option or termination of the Purchase Option Agreement, then all
Tangible Materials, Regulatory Files and Licensed Intellectual Property related
to Loxapine and Alprazolam and its delivery by means of the AZ-004 Product and
AZ-002 Product and not previously the subject of an exercise of the
Discontinuation Option shall be deemed solely the Confidential Information of
Symphony Allegro, subject to Section 3(c).
               (c) Notwithstanding the foregoing, Confidential Information that
is related to the Staccato Technology generally but not specifically related to
Loxapine or Alprazolam or its delivery by means of the AZ-004 Product and AZ-002
Product shall be deemed solely the Confidential Information of Alexza.
          4. Nondisclosure Obligations.
               (a) Each of the Parties hereto covenants and agrees that it shall
only use the Confidential Information of another Party as may be necessary to
carry out

2



--------------------------------------------------------------------------------



 



its obligations under the Operative Documents or useful to exercise its rights
under the Operative Documents, regardless of whether or not the Party itself
also owns such Confidential Information, and that it shall limit disclosure of
such Confidential Information to employees, consultants, contractors and agents
that have a need to know such Confidential Information for one of the purposes
described herein and that are bound by confidentiality obligations at least as
stringent as those set forth in this Agreement. Each Party further covenants and
agrees, subject to Section 4(d), that unless and until such information is no
longer deemed to be Confidential Information, no Party shall disclose any
Confidential Information of another Party, regardless of whether or not such
Party itself also owns such Confidential Information, in any manner whatsoever,
in whole or in part; provided, that nothing herein shall prevent any such Party
(a “Disclosing Party”) from disclosing any such Confidential Information:
(A) pursuant to any Governmental Order or in any pending or legal or
administrative proceeding relating to the Programs; (B) upon the request or
demand of any Governmental Authority having jurisdiction over the Disclosing
Party or any of its Affiliates; (C) as required by applicable law (including
applicable U.S. securities law), or the rules and regulations of any
Governmental Authority; (D) with the express written permission of all Parties
to which the Disclosing Party has confidentiality obligations under this
Agreement with respect to such Confidential Information; (E) as provided in
Sections 5 and 6 below; (F) to each Party’s Affiliates and respective employees,
legal counsel, independent auditors and other experts or agents who are bound by
confidentiality obligations at least as stringent as those set forth in this
Agreement, and who have a need to know such Confidential Information in
connection with the Programs and (G) to the extent necessary to permit Holdings
to exercise its rights under Section 2A of the Purchase Option Agreement.
               (b) Notwithstanding the foregoing in Section 4(a), nothing herein
shall prevent Alexza from disclosing any Confidential Information (1) to one or
more third parties to develop or commercialize the Programs, so long as any such
third party is bound by confidentiality obligations at least as stringent as
those set forth in this Agreement, or as approved by Symphony Allegro, (2) to
existing or potential bona fide acquirers or merger candidates, investment
bankers, existing or potential investors, venture capital firms, or other
financial institutions or investors for purposes of obtaining financing, so long
as any such third party is bound by confidentiality obligations at least as
stringent as those set forth in this Agreement, (3) to regulatory authorities as
required in connection with any filing of INDs, NDAs, or similar applications or
requests for regulatory approvals, anywhere in the world, provided that
reasonable measures are taken to assure confidential treatment of such
information, where available, and (4) to the extent such Confidential
Information pertains to any Licensed Intellectual Property or Tangible Material
which is useful outside the scope of the licenses granted to Symphony Allegro
pursuant to Section 2.2 of the Novated and Restated Technology License
Agreement, to any third party for the purpose of exploiting such rights as
retained by Alexza, provided such disclosure is made pursuant to appropriate
confidentiality obligations and restrictions that do not permit use in
connection with the Products. This Agreement shall not be construed to require
Alexza to amend or supplement any confidentiality agreements with any third
party entered into prior to the Closing Date if

3



--------------------------------------------------------------------------------



 



the confidentiality provisions in such agreements do not comply completely with
the requirements of Section 4(a).
               (c) The Disclosing Party accepts responsibility for compliance
with the provisions of Section 4(a) by the persons referred to in
Section 4(a)(F), and Section 4(b). In the event of a requirement to disclose
Confidential Information which falls under the ambit of clauses (A), (B) or (C)
of Section 4(a), the Disclosing Party shall give reasonable prior notice to the
other Parties, and shall make a reasonable effort to obtain (1) a protective
order requiring the Confidential Information so disclosed to be used only for
the purposes for which such Confidential Information is required or
(2) confidential treatment of the Confidential Information required to be
disclosed. In the event of a requirement to disclose Confidential Information
which falls under the ambit of Section 4(b)(3), the Disclosing Party shall give
reasonable prior notice, to the extent practicable, to the other Parties.
Furthermore, each of Symphony Allegro, Holdings, each of the Symphony Funds,
Investors, Symphony Capital and RRD hereby covenants and agrees to refrain from
(x) trading any Alexza Common Stock while in possession of material, non-public
information concerning Alexza, the clinical development of the Programs or any
other such information of like kind and (y) discussing or conveying to any
Person who is not related to the activities contemplated under the Operative
Documents any information regarding their respective assessments or projections
with respect to the development or status of any of the Programs.
               (d) Notwithstanding the foregoing in this Section 4, the Parties’
confidentiality obligations with respect to the financial and legal terms of the
transactions contemplated in the Operative Documents shall terminate on the date
which is five (5) years from (x) the Purchase Option Closing Date, or (y) the
date on which the Purchase Option expires unexercised, as the case may be,
unless and until such information shall earlier be deemed to no longer be
Confidential Information.
          5. Disclosure for Tax Purposes. Notwithstanding anything to the
contrary contained herein or in any of the Operative Documents, each party
hereto (and its representatives, agents and employees) may consult any tax
advisor regarding the tax treatment and tax structure of the transactions
contemplated hereby and may disclose to any person, without limitation of any
kind, the tax treatment and tax structure of such transactions and all materials
(including opinions and other tax analyses) that are provided relating to such
treatment or structure.
          6. Press Releases; Publication of Clinical Data. Notwithstanding
anything to the contrary contained herein or in any of the Operative Documents,
Alexza and Holdings shall agree upon a press release describing the execution of
the Operative Documents and consummation of the transactions described therein;
thereafter, Alexza, RRD, Investors and Holdings may each disclose to third
parties (a) the information contained in such press release, and (b) such
information as was actually disclosed to the public in a question and answer
session held in conjunction with issuance of the press release, without the need
for further approval by any other Party. Notwithstanding the foregoing or
anything to the contrary in this Agreement, during the Term Alexza shall

4



--------------------------------------------------------------------------------



 



have the exclusive right to control the timing and content of any subsequent
press releases and any publication or other public disclosure of any clinical
data or other results with respect to the Programs. Unless otherwise permitted
pursuant to the terms of this Agreement, no other Party may publish or refer
publicly to clinical data or other results with respect to the Programs without
the prior express written consent of Alexza.
          7. Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted to be given to any Party
shall be in writing addressed to the Party at its address set forth below and
shall be deemed given (i) when delivered to the Party personally, (ii) if sent
to the Party by facsimile transmission (promptly followed by a hard-copy
delivered in accordance with this Section 7), when the transmitting Party
obtains written proof of transmission and receipt; provided, however, that
notwithstanding the foregoing, any communication sent by facsimile transmission
after 5:00 PM (receiving Party’s time) or not on a Business Day shall not be
deemed received until the next Business Day, (iii) when delivered by next
Business Day delivery by a nationally recognized courier service, or (iv) if
sent by registered or certified mail, when received, provided postage and
registration or certification fees are prepaid and delivery is confirmed by a
return receipt:
          Alexza:
Alexza Pharmaceuticals, Inc.
1020 East Meadow Circle
Palo Alto, CA 94303
Attn: August J. Moretti
Facsimile: (650) 687-3999
with a copy to:
Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Attn: Barbara A. Kosacz, Esq.
Facsimile: (650) 849-7400
          Symphony Allegro:
Symphony Allegro, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Frank L. Hurley, Ph.D.
Facsimile: (301) 762-6154

5



--------------------------------------------------------------------------------



 



          Holdings:
Symphony Allegro Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Robert L. Smith, Jr.
Facsimile: (301) 762-6154
          with copies to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
          RRD:
RRD International, LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Robert L. Smith, Jr.
Facsimile: (301) 762-6154
with a copy to:
RRD International, LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Raymond V. Lee, Esq.
Facsimile: (301) 762-6154
          SCP:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401

6



--------------------------------------------------------------------------------



 



          SSP:
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
          Investors:
Symphony Allegro Investors LLC
c/o Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
          Symphony Capital:
Symphony Capital LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
          8. Governing Law; Consent to Jurisdiction and Service of Process.
               (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York; except to the extent that
this Agreement pertains to the internal governance of Symphony Allegro,
Investors, Symphony Capital, SCP, SSP or Holdings, and to such extent this
Agreement shall be governed and construed in accordance with the laws of the
State of Delaware.
               (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court, any Delaware State court or federal court of the United
States of America sitting in the City of New York, Borough of Manhattan or
Wilmington, Delaware, and any appellate court from any jurisdiction thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the Parties agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by

7



--------------------------------------------------------------------------------



 



suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this Agreement.
               (c) Each of the Parties irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court, or any Delaware State or federal court. Each of the Parties
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. Each of the parties hereby consents to service of process by mail.
          9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
          10. Injunctive Relief. Each of the Parties acknowledges and agrees
that a breach of Section 4 of this Agreement could result in irreparable harm to
the Parties hereto, and therefore each of the Parties hereby agrees that the
rights and obligations of the parties under Section 4 of this Agreement may be
enforced by the granting of injunctive relief by a court of competent
jurisdiction, without the obligation to post a bond. Such remedy shall not limit
the rights of a Party to pursue any and all other remedies that might be
available to such Party under this Agreement, whether at law or equity.
          11. Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) constitutes the entire
agreement between the Parties with respect to the matters covered hereby and
supersedes all prior and contemporaneous agreements, correspondence, discussion
and understandings with respect to such matters between the Parties, excluding
the Operative Documents. This Agreement supersedes and replaces the Existing
Confidentiality Agreement.
          12. Amendment; Successors; Counterparts.
               (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of the Parties.
               (b) Nothing expressed or implied herein is intended or shall be
construed to confer upon or to give to any Person, other than the Parties, any
right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition hereof, and all the terms, covenants, conditions, promises
and agreements contained herein shall be for the sole and exclusive benefit of
the Parties and their successors and permitted assigns.

8



--------------------------------------------------------------------------------



 



               (c) This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed an original but all of which,
taken together, shall constitute one and the same Agreement.
          13. Binding Effect; Assignments. The rights and obligations of the
parties under this Agreement will bind and inure to the benefit of their
respective successors, heirs, executors, administrators and permitted assigns.
No party shall assign or delegate its obligations under this Agreement either in
whole or in part without the prior written consent of the other parties hereto,
except to a successor in interest pursuant to a merger, sale, acquisition or
sale of all or substantially all of the assets of such party; provided, that
such successor shall be bound by the terms of this Agreement.
          14. Additional Parties. In the event that any additional parties (each
such party, an “Additional Party”) become party to any Operative Document, such
Additional Party shall execute and deliver a counterpart signature page to this
Agreement and such Additional Party shall forthwith be bound by the terms of
this Agreement.
          15. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
[SIGNATURES FOLLOW ON NEXT PAGE]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement, or has caused this Agreement to be executed and delivered by a duly
authorized officer, on the day and year first above written.

                  SYMPHONY ALLEGRO, INC.
 
           
 
  By:         /s/ Neil J. Sandler
 
Name: Neil J. Sandler    
 
      Title: Chairman of the Board    
 
                SYMPHONY ALLEGRO HOLDINGS LLC
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its member    
 
           
 
  By:   Symphony GP, LLC,    
 
      its member    
 
           
 
  By:         /s/ Mark Kessel    
 
           
 
      Name: Mark Kessel    
 
      Title: Managing Member    
 
                ALEXZA PHARMACEUTICALS, INC.
 
           
 
  By:         /s/ August J. Moretti    
 
           
 
      Name: August J. Moretti    
 
      Title: Senior Vice President and
          Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  SYMPHONY CAPITAL PARTNERS, L.P.
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its member    
 
           
 
  By:   Symphony GP, LLC,    
 
      its member    
 
           
 
  By:         /s/ Mark Kessel    
 
           
 
      Name: Mark Kessel    
 
      Title: Managing Member    
 
                SYMPHONY STRATEGIC PARTNERS, LLC
 
           
 
  By:         /s/ Mark Kessel    
 
           
 
      Name: Mark Kessel    
 
      Title: Managing Member    
 
                SYMPHONY ALLEGRO INVESTORS LLC
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its member    
 
           
 
  By:   Symphony GP, LLC,    
 
      its member    
 
           
 
  By:        /s/ Mark Kessel    
 
           
 
      Name: Mark Kessel    
 
      Title: Managing Member    

 



--------------------------------------------------------------------------------



 



                  SYMPHONY CAPITAL LLC
 
           
 
  By:        /s/ Mark Kessel    
 
           
 
      Name: Mark Kessel    
 
      Title: Managing Director    
 
                RRD INTERNATIONAL, LLC
 
           
 
  By:         /s/ Charles W. Finn    
 
           
 
      Name: Charles W. Finn, Ph.D.    
 
      Title: Chief Executive Officer    

 